

116 HR 5202 IH: Protecting Critical Services for Mothers and Babies Act
U.S. House of Representatives
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5202IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Mrs. McBath (for herself, Mr. Woodall, Mr. Beyer, and Mr. David P. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo apply cooperative and small employer charity pension plan rules to certain charitable employers
			 whose primary exempt purpose is providing services with respect to mothers
			 and children.
	
 1.Short titleThis Act may be cited as the Protecting Critical Services for Mothers and Babies Act. 2.Application of cooperative and small employer charity pension plan rules to certain charitable employers whose primary exempt purpose is providing services with respect to mothers and children (a)Employee Retirement Income and Security Act of 1974 (1)In generalSection 210(f)(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1060(f)(1)) is amended—
 (A)by striking or at the end of subparagraph (B); (B)by striking the period at the end of subparagraph (C) and inserting ; or; and
 (C)by inserting after subparagraph (C) the following new subparagraph:  (D)that, as of January 1, 2000, was maintained by an employer—
 (i)described in section 501(c)(3) of the Internal Revenue Code of 1986, (ii)who has been in existence for at least 80 years,
 (iii)who conducts medical research directly or indirectly through grant making, and (iv)whose primary exempt purpose is to provide services with respect to mothers and children..
					(b)Internal Revenue Code of 1986
 (1)IRC in generalSection 414(y)(1) of the Internal Revenue Code of 1986 is amended— (A)by striking or at the end of subparagraph (B);
 (B)by striking the period at the end of subparagraph (C) and inserting ; or; and (C)by inserting after subparagraph (C) the following new subparagraph:
						
 (D)that, as of January 1, 2000, was maintained by an employer— (i)described in section 501(c)(3),
 (ii)who has been in existence for at least 80 years, (iii)who conducts medical research directly or indirectly through grant making, and
 (iv)whose primary exempt purpose is to provide services with respect to mothers and children.. (c)Effective dateThe amendments made by subsections (a) and (b) shall take effect with respect to plan years beginning after December 31, 2018.
			